     Case 1:04-cv-00798-PLF-GMH Document 1279 Filed 05/20/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,                         )
                                                   )
        Plaintiff,                                 ) Civil Action No. 1:04-cv-00798-PLF/GMH
                                                   )
                        v.                         )
                                                   )
                                                   )
                                                   )
 ALL ASSETS HELD AT BANK JULIUS                    )
 BAER & COMPANY, LTD., GUERNSEY                    )
 BRANCH, ACCOUNT NUMBER 121128,                    )
 IN THE NAME OF PAVLO                              )
 LAZARENKO, LAST VALUED AT                         )
 APPROXIMATELY $2 MILLION IN                       )
 UNITED STATES DOLLARS, ET AL.,                    )
                                                   )
           Defendants.                             )


                                           NOTICE

       Please take note Claimant Pavel Lazarenko submitted the attached letter to the Magistrate

Judge on May 20, 2020. Counsel has also sent a copy of the letter to Stan Roman, Esq., counsel

to Peter Kiritchenko.

                                            Respectfully submitted,

                                            BLANK ROME LLP

                                            By: __/s/ Jed M. Silversmith________
                                                    Jed M. Silversmith (D.D.C. Bar No. PA0055)
                                            One Logan Square, 130 N. 18th Street
                                            Philadelphia PA 19103
                                            Phone: (215) 569-5789
                                            Fax: (215) 832-5789
                                            jsilversmith@blankrome.com




                                               1
     Case 1:04-cv-00798-PLF-GMH Document 1279 Filed 05/20/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 20, 2020, I electronically filed the foregoing document with

the clerk of the court for the U.S. District Court for the District of Columbia, using the electronic

case filing system of the court. The electronic case filing system sent a “Notice of Electronic

Filing” to the attorneys of record who have consented in writing to accept this Notice as service

of this document by electronic means. I also certify that parties not so noticed have been served

in accordance with Fed. R. Civ. P. 5(d).




                                                              ___/s/ Jed M. Silversmith____
